DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to applicant's amendment(s)/response(s) filed on 09/15/2020. The amendment(s) to the claims has been entered. Claims 10-33 are pending. 
Examiner Response to Arguments
Applicant Arguments: Regarding independent claims, applicant's arguments that the cited reference Logue does not disclose “wherein each subnet is specific to a single respective car or train formation” (See applicant’s response pages 12-13).
Examiner Response: In response, applicant arguments have been fully considered, unfortunately the arguments are not persuasive. Examiner appreciated applicants’ effort to amend the claims to include additional limitations; unfortunately the additional limitations are disclosed in the cited reference Logue. Examiner respectfully disagrees because, the cited reference Logue discloses in Fig. 9 below a unique local address (ULA) 1098 that may be used to address each node where the ULA 1098 may be formatted as an IPv6 address format containing a subnet ID 1102 which 16 bits field.

    PNG
    media_image1.png
    215
    596
    media_image1.png
    Greyscale

Therefore, the cited reference Logue Fig.9 clearly discloses the limitation where each subnet is specific to a single respective car or train formation.
Examiner Response to Amendments
Claim Rejections - 35 USC § 112 
In response to the amendments filed on 10/06/2017 with respect the independent claims 10-11, 18-19, 23-24, claim rejections - 35 USC § 112 is  withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 15, 18, 23, 25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (“A Distributed Comparison Algorithm for Train Inauguration Protocols over Ethernet”, E-PRODUCT E-SERVICE AND E-ENTERTAINMENT (IEEE), 2010 INTERNATIONAL CONFERENCE ON, IEEE), in view of Logue et al (US20140379817), in further view of Kubo et al (US20110051652), in further view of Fernandes et al (US20050286455).

	Regarding claim 10, the cited reference Zeng teaches a communication apparatus for a carintegrated management system including a plurality of communication apparatuses connected to each other (Section II and Figure 1 disclose an architecture of TCN (include ECN (Ethernet Consist Network) and ETBNs (Ethernet Train Backbone Nodes) where ECN may be composed of one or more vehicles), each of the plurality of communication apparatuses being associated with a respective car or train formation (See Figure 1), the communication apparatus comprising: a processor (Figure 1 discloses a ETBNs (Ethernet Train Backbone Nodes)) configured to generate a destination address as a delivery destination of a packet to one respective car or train formation (See figure 2-4, Section II.B discloses once ETBN obtains its own Connectivity Vector, it broadcasts the ETBIP packet, which contains all that information needed by other ETBNs to determine the actual train Connectivity Table, by using broadcast IP address over the ETB. According to the ETBIP packets coming from other ETBNs, each one can compute its own Connectivity Table). However, the cited reference Zeng does not explicitly teach generate a destination address by use of a subnet identifier for identifying a subnet of a plurality of subnets, wherein each subnet is specific to a single respective car or train formation, wherein the destination address is different from an address for any of the plurality of communication apparatuses; and add information about the destination address to a routing table.
In an analogous art Logue teaches generate a destination address by use of a subnet identifier for identifying a subnet of a plurality of subnets, wherein each subnet is specific to a single respective car or (¶0108-¶0110 disclose enabling addressed messages to be transmitted to desired endpoints, nodes may be assigned identification information (¶0108). Each node may be assigned a set of link-local addresses (LLA), one assigned to each network interface. These LLAs may be used to communicate with other nodes on the same network…In addition to LLAs, each node is assigned a unique local address (ULA) (¶0109). A unique local address (ULA) 1098 that may be used to address each node in the fabric. The ULA 1098 may be formatted as an IPv6 address format containing… a subnet ID 1102, the subnet ID 1102 includes 16 bits (¶0110). Claim 7 further discloses that the destination address indicates a destination device that is connected to the fabric network, wherein the destination address is formatted in a Unique Local Address format comprising: a subnet ID having 16 bits of data configured to identify a logical network in the fabric network in which the destination device is connected. Fig. 9 below discloses  a unique local address (ULA) 1098 that may be used to address each node where the ULA 1098 may be formatted as an IPv6 address format containing a subnet ID 1102 which 16 bits field.). 
	
    PNG
    media_image1.png
    215
    596
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Logue where inter-network routing is based on the subnet ID which identifies logical networks within the fabric (Logue, ¶0112 and ¶0115). Logue further discloses in ¶0117 that routing nodes may act as proxies to provide a connection between consumer devices and devices in periphery networks where routing nodes maintain a list of all periphery nodes in the fabric that are directly reachable. However, Logue does not explicitly teach wherein an address is different from an address for any of the plurality of communication apparatuses; and add information about the destination address to a routing table.
(¶0041 discloses in lines 1-4 that the source routing relay/receiving processor also updates the cache routing table by adding an entry consisting of a destination address).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kubo to use routing tables for all packets transmission in a in network. However, Kubo does not explicitly teach wherein an address is different from an address for any of the plurality of communication apparatuses.
	In an analogous art Fernandes teaches wherein an address is different from an address for any of the plurality of communication apparatuses (¶0041 discloses that the HA module 135 takes advantage of the notion that the home agent 130 has a list of all of the mobile nodes 110 to which the packets must be tunneled… The HA module 135 encapsulates the original multicast packet in a new packet that includes a hop-by-hop extension header with a multi-destination list stored therein. A multi-destination list may include an identifier (such as an IP address or foreign IP address or care-of address) for one or more of the mobile nodes 110 to which a multicast packet should be delivered).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to incorporate the method of Fernandes to efficiently handles multicast packets and avoid sending a separate multicast packet for each mobile node (Fernandes, ¶0041).
Regarding claim 15, the combination of Zeng, Logue, Kubo, and Fernandes discloses all limitations of claim 10. Zeng further discloses a car integrated management system to which a plurality of communication apparatuses are connected (Fig. 2-4).
	Regarding claim 18, the claim is drawn to a routing table update method performing substantially 
the same features of the method of claim 10. Therefore the claim is subject to the same rejection as claim 10.
Regarding claim 23, the claim is drawn to communication apparatus performing substantially the same features of the method of claim 10. Therefore the claim is subject to the same rejection as claim 10.
Regarding claim 25, the combination of Zeng, Logue, Kubo, and Fernandes discloses all limitations of claim 23. Zeng further teaches the node is further configured to refer to information of entry from a TND (Section II.A discloses establishing a Connectivity Table for each ETBN. Section II.B discloses that the ETBN considers the topology has been set up. The ETBN shall set the own IP source address dependent on the ETBN address received during Connectivity Table computation). Logue further discloses the subnet identifier is included in the entry information (¶0108-¶0110 disclose enabling addressed messages to be transmitted to desired endpoints, nodes may be assigned identification information (¶0108). Each node may be assigned a set of link-local addresses (LLA), one assigned to each network interface. These LLAs may be used to communicate with other nodes on the same network…In addition to LLAs, each node is assigned a unique local address (ULA) (¶0109). A unique local address (ULA) 1098 that may be used to address each node in the fabric. The ULA 1098 may be formatted as an IPv6 address format containing… a subnet ID 1102, the subnet ID 1102 includes 16 bits (¶0110). Claim 7 further discloses that the destination address indicates a destination device that is connected to the fabric network, wherein the destination address is formatted in a Unique Local Address format comprising: a subnet ID having 16 bits of data configured to identify a logical network in the fabric network in which the destination device is connected).
Regarding claim 31, the combination of Zeng, Logue, Kubo, and Fernandes discloses all limitations of claim 23. Zeng further discloses a car integrated management system to which a plurality of communication apparatuses are connected (Fig. 2-4).

Claims 11, 12, 16, 19, 20, 24, 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (“A Distributed Comparison Algorithm for Train Inauguration Protocols over Ethernet”, E-PRODUCT E-SERVICE AND E-ENTERTAINMENT (IEEE), 2010 INTERNATIONAL CONFERENCE ON, IEEE), in view of Coen et al (WO2009000544A1), in further view of Kubo et al (US20110051652), in further view of Logue et al (US20140379817), in further view of Fernandes et al (US20050286455).

Regarding claim 11, the cited reference Zeng teaches a communication apparatus for a car integrated management system including a plurality of communication apparatuses connected to each other (Section II and Figure 1 disclose an architecture of TCN (include ECN (Ethernet Consist Network) and ETBNs (Ethernet Train Backbone Nodes) where ECN may be composed of one or more vehicles), the communication apparatus comprising: a processor configured to generate a next hop address that indicates an address of a transfer destination communication apparatus to which a packet is to be transferred from its (See figure 2-4, Section II.B and Section II.C… the ETBN considers the topology has been set up. The ETBN shall set the own IP source address dependent on the ETBN address received during Connectivity Table computation). However, the cited reference Zeng does not explicitly teach generate a destination address as a delivery destination of a packet by use of a subnet identifier for identifying a subnet of a plurality of subnets, wherein each subnet is specific to a single respective car or train formation, wherein the destination address is different from an address for any of the plurality of communication apparatuses; translation table for translating Ethernet train backbones addresses to Ethernet Consist Network addresses; and add the destination address and the next hop address to a routing table. 
In an analogous art Coen teaches translation table for translating Ethernet train backbones addresses to Ethernet Consist Network addresses (End of Page 14 discloses the way how addresses are translatedbetween the Ethernet Consist Network and the Ethernet Train Backbone in the Train Switch).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to incorporate the method of Coen because it is required to use proxies or Network Address Translation (NAT) techniques due to the private nature of the defined train address (Coen, Page 14). However, Coen does not explicitly teach generate a destination address as a delivery destination of a packet by use of a subnet identifier for identifying a subnet of a plurality of subnets, wherein each subnet is specific to a single respective car or train formation, wherein the destination address is different from an address for any of the plurality of communication apparatuses; and add the destination address and the next hop address to a routing table.
 	In an analogous art Kubo teaches add the destination address and the next hop address to a routing 
Table (¶0010 discloses in lines 6-7 adding information specifying the second node … to the header of the packet.¶0041 discloses in lines 1-4 that the source routing relay/receiving processor also updates the cache routing table by adding an entry consisting of a destination address).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the 
claimed invention to incorporate the method of Kubo where the destination address is address of the final destination node of the received packet (kubo, ¶0041). However, Kubo does not explicitly teach generate a a single respective car or train formation, wherein the destination address is different from an address for any of the plurality of communication apparatuses.
In an analogous art Logue teaches generate a destination address as a delivery destination of a packet by use of a subnet identifier for identifying a subnet of a plurality of subnets, wherein each subnet is specific to a single respective car or train formation (¶0108-¶0110 disclose enabling addressed messages to be transmitted to desired endpoints, nodes may be assigned identification information (¶0108). Each node may be assigned a set of link-local addresses (LLA), one assigned to each network interface. These LLAs may be used to communicate with other nodes on the same network…In addition to LLAs, each node is assigned a unique local address (ULA) (¶0109). A unique local address (ULA) 1098 that may be used to address each node in the fabric. The ULA 1098 may be formatted as an IPv6 address format containing… a subnet ID 1102, the subnet ID 1102 includes 16 bits (¶0110). Claim 7 further discloses that the destination address indicates a destination device that is connected to the fabric network, wherein the destination address is formatted in a Unique Local Address format comprising: a subnet ID having 16 bits of data configured to identify a logical network in the fabric network in which the destination device is connected. Fig. 9 below discloses  a unique local address (ULA) 1098 that may be used to address each node where the ULA 1098 may be formatted as an IPv6 address format containing a subnet ID 1102 which 16 bits field.). 
	
    PNG
    media_image2.png
    215
    596
    media_image2.png
    Greyscale
 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Logue where inter-network routing is based on the subnet ID which identifies logical networks within the fabric (Logue, ¶0112 and ¶0115). However, Logue does not explicitly teach wherein the destination address is different from an address for any of the plurality of 

	In an analogous art Fernandes teaches wherein the destination address is different from an address for any of the plurality of communication apparatuses (¶0041 discloses that the HA module 135 takes advantage of the notion that the home agent 130 has a list of all of the mobile nodes 110 to which the packets must be tunneled… The HA module 135 encapsulates the original multicast packet in a new packet that includes a hop-by-hop extension header with a multi-destination list stored therein. A multi-destination list may include an identifier (such as an IP address or foreign IP address or care-of address) for one or more of the mobile nodes 110 to which a multicast packet should be delivered).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to incorporate the method of Fernandes to efficiently handles multicast packets and avoid sending a separate multicast packet for each mobile node (Fernandes, ¶0041).
Regarding claim 12, the combination of Zeng, Coen, Kubo, Logue, and Fernandes teaches all limitations of claim 11, Zeng further teaches the processor is further configured to refer to information of entry from a TND (Train Network Directory) table (Section II.A discloses establishing a Connectivity Table for each ETBN. Section II.B discloses that the ETBN considers the topology has been set up. The ETBN shall set the own IP source address dependent on the ETBN address received during Connectivity Table computation). Logue further discloses the subnet identifier is included in the information of entry
(¶0108-¶0110 disclose enabling addressed messages to be transmitted to desired endpoints, nodes may be assigned identification information (¶0108). Each node may be assigned a set of link-local addresses (LLA), one assigned to each network interface. These LLAs may be used to communicate with other nodes on the same network…In addition to LLAs, each node is assigned a unique local address (ULA) (¶0109). A unique local address (ULA) 1098 that may be used to address each node in the fabric. The ULA 1098 may be formatted as an IPv6 address format containing… a subnet ID 1102, the subnet ID 1102 includes 16 bits (¶0110). Claim 7 further discloses that the destination address indicates a destination device that is connected to the fabric network, wherein the destination address is formatted in a Unique Local Address format comprising: a subnet ID having 16 bits of data configured to identify 
a logical network in the fabric network in which the destination device is connected). 
Regarding claim 16, the combination of Zeng, Coen, Kubo, Logue, and Fernandes discloses all limitations of claim 11. Zeng further discloses a car integrated management system to which a plurality of communication apparatuses are connected (Fig. 2-4).
	Regarding claim 19, the claim is drawn to a routing table update method performing substantially the same features of the method of claim 11. Therefore the claim is subject to the same rejection as claim 11.	
Regarding claims 20 and 26, the claims have the same scope of claim 12, therefore the claims are 
subject to the same rejection.
Regarding claim 24, the claims is drawn to communication apparatus performing substantially the 
same features of the method of claim 11. Therefore the claim is subject to the same rejection as claim 11.
Regarding claim 32, the combination of Zeng, Coen, Kubo, Logue, and Fernandes discloses all 
limitations of claim 24. Zeng further discloses a car integrated management system to which a plurality of communication apparatuses are connected (Fig. 2-4).

Claims 13, 21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (“A Distributed Comparison Algorithm for Train Inauguration Protocols over Ethernet”, E-PRODUCT E-SERVICE AND E-ENTERTAINMENT (IEEE), 2010 INTERNATIONAL CONFERENCE ON, IEEE), in view of Coen et al (WO2009000544A1), in further view of Kubo et al (US20110051652), in further view of Logue et al (US20140379817), in further view of Fernandes et al (US20050286455), in further view of Moleyar et al (US20050147111).

Regarding claim 13, the combination of Zeng, Coen, Kubo, Logue, and Fernandes discloses all limitations of claim 12. However, the combination does not explicitly teach the processor is further configured to acquire information about an IP (internet protocol) port to be used for sending the packet to the communication apparatus at the next hop address.
In an analogous art Moleyar teaches the processor is further configured to acquire information about an IP (internet protocol) port to be used for sending the packet to the communication apparatus at the next hop address (¶0025 discloses in lines 16-19 that the address manager retrieves the port number stored with the destination MAC address for forwarding the packet to the intended destination (to next hop)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the 

Regarding claims 21 and 29, the claims have the same scope of claim 13, therefore the claims are subject to the same rejection.

Claims 14, 17, 22, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (“A Distributed Comparison Algorithm for Train Inauguration Protocols over Ethernet”, E-PRODUCT E-SERVICE AND E-ENTERTAINMENT (IEEE), 2010 INTERNATIONAL CONFERENCE ON, IEEE), in view of Coen et al (WO2009000544A1), in further view of Kubo et al (US20110051652), in further view of Logue et al (US20140379817), in further view of Fernandes et al (US20050286455), in further view of Moleyar et al (US20050147111), in further view of Kalusivalingam et al (US20120158942).

Regarding claim 14, the combination of Zeng, Coen, Kubo, Logue, Fernandes, and Moleyar discloses all limitations of claim 13. However, the combination does not explicitly teach the processor is 
configured to add information about the IP port to the routing table.
In an analogous art Kalusivalingam teaches the processor is configured to add information about the IP port to the routing table (¶0059 discloses in lines 7-12, based on the forwarding-state information, the access switch 140 can add and/or append a header to the data packet having a destination address of 
the peripheral processing device 172 and the port 123).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kalusivalingam to efficiently send the data packet from the source to destination.
Regarding claim 17, the combination of Zeng, Coen, logue, Kubo, Moleyar, and Kalusivalingam discloses all limitations of claim 14. Zeng further discloses a car integrated management system to which a plurality of communication apparatuses are connected (Fig. 2-4).
Regarding claims 22 and 30, the claims have the same scope of claim 14, therefore the claims are 
subject to the same rejection.
Regarding claim 33, the combination of Zeng, Coen, Logue, Kubo, Moleyar, and Kalusivalingam discloses all limitations of claim 30. Zeng further discloses a car integrated management system to which 
a plurality of communication apparatuses are connected (Fig. 2-4).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (“A Distributed Comparison Algorithm for Train Inauguration Protocols over Ethernet”, E-PRODUCT E-SERVICE AND E-ENTERTAINMENT (IEEE), 2010 INTERNATIONAL CONFERENCE ON, IEEE), in view of Logue et al (US20140379817), in further view of Kubo et al (US20110051652), in further view of Fernandes et al (US20050286455), in further view of Moleyar et al (US20050147111).

Regarding claim 27, the combination of Zeng, Logue, Kubo, and Fernandes discloses all limitations of claim 23. kubo further discloses generate a next hop address that indicates an address of a transfer destination of the communication apparatus to which the packet is to be transferred from its own apparatus, by use of communication apparatus identification information to identify each of the communication apparatuses (¶0041 discloses in lines 1-4 that the source routing relay/receiving processor also updates the cache routing table by adding an entry consisting of a destination address). However, the combination does not explicitly teach acquire information about an IP (Internet Protocol) port to be used for sending the packet to the communication apparatus at the next hop address. In an analogous art Moleyar teaches acquire information about an IP (Internet Protocol) port to be used for sending the packet to the communication apparatus at the next hop address (¶0025 discloses in lines 16-19 that the address manager retrieves the port number stored with the destination MAC address for forwarding the packet to the intended destination (to next hop)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Moleyar to determine the particular port to transmit the packet for delivery to its intended destination (Moleyar, ¶0010).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (“A Distributed Comparison Algorithm for Train Inauguration Protocols over Ethernet”, E-PRODUCT E-SERVICE AND E-ENTERTAINMENT (IEEE), 2010 INTERNATIONAL CONFERENCE ON, IEEE), in view of Coen et al (WO2009000544A1), in further view of Kubo et al (US20110051652), in further view of Logue et al (US20140379817), in further view of Fernandes et al (US20050286455), in further view of Moleyar et al (US20050147111).

Regarding claim 28, the combination of Zeng, Coen, Kubo, Logue, and Fernandes discloses all limitations of claim 24. However, the combination does not explicitly teach wherein the node is further configured to acquire information about an IP (Internet Protocol) port to be used for sending the packet to the communication apparatus at the next hop address.
In an analogous art Moleyar teaches wherein the node is further configured to acquire information 
(¶0025 discloses in lines 16-19 that the address manager retrieves the port number stored with the destination MAC address for forwarding the packet to the intended destination (to next hop)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the 
claimed invention to incorporate the method of Moleyar where after receiving packet 1 on port 1, the packet is passed from the port controller to the Internet switching ASIC to determine the particular port (e.g., port 3) to transmit the packet for delivery to its intended destination (Moleyar, ¶0010).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner 
can normally be reached on Mon-Fri: 8AM-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 
Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462